           1   Jeffrey N. Pomerantz (CA Bar No. 143717)
               Jeremy V. Richards (CA Bar No. 102300)
          2    Malhar S. Pagay (OA Bar No. 189289)
               Pachulski Stang Ziehl & Jones LLP
           3   10100 Santa Monica Blvd., 13^ Floor
               Los Angeles, CA 90067
          4    Telephone: 310.277.6910
               Facsimile: 310.201.0760
           5   Email: ipomerantz@Dszilaw.com
                        irichards@pszilaw.com
           6            mpagav@pszi law.com

           7   Henry C. Kevane (CA Bar No. 125757)
               Pachulski Stang Ziehl & Jones LLP
           8   150 California St., 15^^^ Floor
               San Francisco, CA 94111
           9   Telephone: 415.263.7000
               Facsimile: 415.263.7010
          10   Email: hkevane@pszilaw.com

          11   Proposed Attorneys for Home Loan Center, Inc.

          12                                UNITED STATES BANKRUPTCY COURT
z

 ^   z.
•a I g    13                                NORTHERN DISTRICT OF CALIFORNIA
-J j i
I H J
S "< d                                                     SAN JOSE DIVISION
N > «■
o K 2     14
< 2 =
S C5
CO < ^         In re:                                                Case No.: 19-51455 MEH 11
«    O    15
CO


               HOME LOAN CENTER, INC.,                               Chapter 11
          16

          17
                                                 Debtor.             SUBMISSION OF SCHEDULES OF ASSETS
                                                                     AND LIABILITIES AND STATEMENT OF
          18                                                         FINANCIAL AFFAIRS

          19                                                          [No hearing required]
          20

          21

          22

          23

          24

          25

          26            Home Loan Center, Inc., debtor herein, hereby submits its Schedules of Assets and
          27   Liabilities and Statement of Financial Affairs.

          28



          Case:DOCS
                19-51455        Doc# 16
                    LA:323336.1 36859/002   Filed: 07/24/19      Entered: 07/24/19 19:39:04   Page 1 of 80
Case: 19-51455   Doc# 16   Filed: 07/24/19   Entered: 07/24/19 19:39:04   Page 2 of 80
Case: 19-51455   Doc# 16   Filed: 07/24/19   Entered: 07/24/19 19:39:04   Page 3 of 80
Case: 19-51455   Doc# 16   Filed: 07/24/19   Entered: 07/24/19 19:39:04   Page 4 of 80
Case: 19-51455   Doc# 16   Filed: 07/24/19   Entered: 07/24/19 19:39:04   Page 5 of 80
Case: 19-51455   Doc# 16   Filed: 07/24/19   Entered: 07/24/19 19:39:04   Page 6 of 80
Case: 19-51455   Doc# 16   Filed: 07/24/19   Entered: 07/24/19 19:39:04   Page 7 of 80
Case: 19-51455   Doc# 16   Filed: 07/24/19   Entered: 07/24/19 19:39:04   Page 8 of 80
Case: 19-51455   Doc# 16   Filed: 07/24/19   Entered: 07/24/19 19:39:04   Page 9 of 80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 10 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 11 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 12 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 13 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 14 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 15 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 16 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 17 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 18 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 19 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 20 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 21 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 22 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 23 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 24 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 25 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 26 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 27 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 28 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 29 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 30 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 31 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 32 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 33 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 34 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 35 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 36 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 37 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 38 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 39 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 40 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 41 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 42 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 43 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 44 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 45 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 46 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 47 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 48 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 49 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 50 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 51 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 52 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 53 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 54 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 55 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 56 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 57 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 58 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 59 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 60 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 61 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 62 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 63 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 64 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 65 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 66 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 67 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 68 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 69 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 70 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 71 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 72 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 73 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 74 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 75 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 76 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 77 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 78 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 79 of
                                         80
Case: 19-51455   Doc# 16   Filed: 07/24/19 Entered: 07/24/19 19:39:04   Page 80 of
                                         80
